DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dittrich (US 2015/0154116).
Regarding claims 1 and 15, Dittrich teaches:
A system comprising: a cache storage coupled to an arithmetic component; and a cache controller coupled to the cache storage, 	[0027] shows that at least one page mover 50 is 
wherein the cache controller is operable to: receive a memory operation that specifies a set of data; 	[0046] shows performing operation based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.
retrieve the set of data from the cache storage;	[0029] shows that at least one filter engine 110 filters data of a storage area line-wise by comparing, e.g., all elements of a fetched line from a source address of the at least one shared cache level L2, L3, L4 and/or the main memory 60 with filter arguments to create results.
utilize the arithmetic component to determine a set of counts of respective values in the set of data; 	[0046] shows that the data processing engine comprises at least one aggregation engine performing arithmetic or boolean operations with data of at least one storage area fetched from a corresponding source address having a corresponding bitmask data set. [0057] shows that embodiments interpret a page of memory data as a vector of 8, 16, 32 or 64 bit scalars, for example; and aggregate (sum, min, max) such a vector and return the result in a register. Further embodiments of the present invention create bit masks (filters) by comparing vector elements against register contents passed to the page mover functionality.
generate a vector representing the set of counts; and provide the vector.	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and 
	
Regarding claims 2 and 16, Dittrich teaches:
wherein the cache controller is operable to provide the vector for storing in the cache storage.	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.
	
Regarding claims 3 and 17, Dittrich teaches:
wherein the cache controller is operable to provide the vector to a processor.	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.
	
Regarding claim 4, Dittrich teaches:
further including a store queue coupled to the cache controller, the store queue including the arithmetic component.	[0028] shows that each page mover 50 further comprises a data fetch functionality 52 performing the above mentioned data fetch process, a 
	
Regarding claims 5 and 18, Dittrich teaches:
wherein the cache storage is at least one of a main cache storage or a victim cache storage.	[0029] shows that at least one filter engine 110 filters data of a storage area line-wise by comparing, e.g., all elements of a fetched line from a source address of the at least one shared cache level L2, L3, L4 and/or the main memory 60 with filter arguments to create results.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2015/0154116) in view of Nystad (US 2015/0046655).
Regarding claim 8, Dittrich teaches:
A system comprising: a cache storage; and a cache controller coupled to the cache storage and an arithmetic component, 	[0027] shows that at least one page mover 50 is connected to the cache memories of the different shared cache levels L2, L3, L4, to the main memory 60 and to the multiple processors 10, 20, 30 to move data between the cache memories of the shared cache levels L2, L3, L4, the main memory 60 and the processors 10, 20, 30.
wherein the cache controller is operable to: receive […] command corresponding to a first set of data; 	[0046] shows performing operation based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.
access the first set of data from the cache storage; 	[0029] shows that at least one filter engine 110 filters data of a storage area line-wise by comparing, e.g., all elements of a fetched line from a source address of the at least one shared cache level L2, L3, L4 and/or the main memory 60 with filter arguments to create results.
utilize the arithmetic component to perform the […] operation using the first set of data to produce a second set of data; and provide the second set of data.	[0046] shows that the data processing engine comprises at least one aggregation engine performing arithmetic or boolean operations with data of at least one storage area fetched from a corresponding source address having a corresponding bitmask data set and sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information. [0057] shows that embodiments interpret a page of memory data as a vector of 8, 16, 32 or 64 bit scalars, for example; and aggregate (sum, min, max) such a vector and return 
Dittrich does not explicitly teach, but Nystad teaches an atomic operation command, […] the atomic operation command corresponding to an atomic operation that analyzes the first set of data;	[0074] In an embodiment, the "atomic-operation" that is used to tag the temporary cache line distinguishes, at least for selected atomic operations, not only on the type of arithmetic operation to be performed, but also on the operation size. For example, 32-bit atomic ADD and 64-bit atomic ADD are in an embodiment considered to be two different operations. Similarly, if the underlying implementation distinguishes endianness, then this is in an embodiment also taken into account, at least for selected types of atomic operation. 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich with the data processing method/system of atomic operations taught by Nystad. The motivation for doing so would have been to allow the atomic memory operations to be performed such that a set of accumulated atomic operations can be committed to the cache line at once (in a single clock cycle), whilst (as will be discussed further below) still fully retaining the semantics of the atomic operations. This then facilitates minimising the amount of time a cache line has to be present for a set of atomic memory operations to be performed. This can then significantly improve atomic memory operation performance, and lead to increased throughput for atomic memory operations in systems that have multiple data caches. This is taught by Nystad in [0059].
	
Regarding claim 9, Dittrich teaches:
wherein the cache controller is operable to provide the second set of data for storing in the cache storage.	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.
	
Regarding claim 10, Dittrich teaches:
	wherein the cache controller is operable to provide the second set of data to a processor.	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information.

Regarding claim 11, Dittrich teaches:
further including a store queue circuitry coupled to the cache controller, the store queue circuitry including the arithmetic component.	[0028] shows that each page mover 50 further comprises a data fetch functionality 52 performing the above mentioned data fetch process, a standard data moving functionality 56 for moving data blocks from one memory location to another memory location, a multiplexer 58 multiplexing the output data of the data processing engine 100 and the standard data moving functionality 54 to a result store functionality 54 performing the above mentioned data store process.
	
Regarding claim 12, Dittrich teaches:
wherein the cache storage is a victim cache storage.	[0029] shows that at least one filter engine 110 filters data of a storage area line-wise by comparing, e.g., all elements of a fetched line from a source address of the at least one shared cache level L2, L3, L4 and/or the main memory 60 with filter arguments to create results.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2015/0154116) and Nystad (US 2015/0046655), further in view of Rohana (US 8117395)	and De Santis (US 2006/0259714).
Regarding claim 13, Nystad teaches:
the atomic operation command	[0074] In an embodiment, the "atomic-operation" that is used to tag the temporary cache line distinguishes, at least for selected atomic operations, not only on the type of arithmetic operation to be performed, but also on the operation size. For example, 32-bit atomic ADD and 64-bit atomic ADD are in an embodiment considered to be two different operations. Similarly, if the underlying implementation distinguishes endianness, then this is in an embodiment also taken into account, at least for selected types of atomic operation.
The combination of Dittrich and Nystad does not explicitly teach, but Rohana teaches wherein the arithmetic component is to obtain (a) the set of data from the cache storage via an error detection and correction circuit and 	Col. 3, lines 57-67 show that an ECC correcting module may be a part of a cache controller that may be configured, for example, to correct any error in the data (e.g., data that is to be written to or read from the cache) based on checking an error correcting code.

The combination of Dittrich, Nystad and Rohana does not explicitly teach, but De Santis teaches (b) […] from a central processing unit via a latch.	Claims recite a method of operating a controller for a memory device, the method comprising: receiving a first command at a first latch of the controller from a first processor external to the memory device through a command user interface of the memory device.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich, Nystad and Rohana with the memory device controller system of De Santis. The rationale for doing so would have been that use of latches to transmit/rout data is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve efficient and reliable .


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2015/0154116) and Nystad (US 2015/0046655), further in view of Rohana (US 8117395).
Regarding claim 14, the combination of Dittrich and Nystad does not explicitly teach, but Rohana teaches:
wherein the cache controller is operable to provide the second set of data to a central processing unit based on a single instruction from the central processing unit at a single cycle.     Col. 5, lines 4- 9 show that each cache command may be sequentially processed by one or more of the command processing stages of the pipeline 100, and individual command processing stages may take one clock cycle each to process a cache command.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich and Nystad with the cache storage access method/system of Rohana. The rationale for doing so would have been that routing cache data access through error detection/correction circuit is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve reliable storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination. Additionally, Rohana in the Background section states that a cache is usually associated with one or more other elements (also referred henceforth as cache resources) that are used, for example, for generating, checking, and/or correcting error correcting codes associated with data stored in the cache, e.g., ECC check module, ECC correcting module, ECC generation module, etc.


Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2015/0154116) in view of Rohana (US 8117395)	and De Santis (US 2006/0259714).
Regarding claims 6 and 19, Dittrich does not explicitly teach, but Rohana teaches:
wherein the arithmetic component is to obtain (a) the set of data from the cache storage via an error detection and correction circuit and 	Col. 3, lines 57-67 show that an ECC correcting module may be a part of a cache controller that may be configured, for example, to correct any error in the data (e.g., data that is to be written to or read from the cache) based on checking an error correcting code.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich with the 
The combination of Dittrich and Rohana does not explicitly teach, but De Santis teaches (b) the memory operation from a central processing unit via a latch.	Claims recite a method of operating a controller for a memory device, the method comprising: receiving a first command at a first latch of the controller from a first processor external to the memory device through a command user interface of the memory device.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich and Rohana with the memory device controller system of De Santis. The rationale for doing so would have been that use of latches to transmit/rout data is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve efficient and reliable storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.


Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2015/0154116) in view of Rohana (US 8117395).
Regarding claims 7 and 20, Dittrich teaches:
wherein the cache controller is operable to generate the vector provide the vector to a central processing unit 	[0046] shows sending a data processing result to a storage area at a target address of the at least one shared cache level and/or the main memory or to a requesting processor based on a corresponding request from one of the processors containing an aggregation command and bitmask and source and target information. [0057] shows that embodiments interpret a page of memory data as a vector of 8, 16, 32 or 64 bit scalars, for example; and aggregate (sum, min, max) such a vector and return the result in a register. Further embodiments of the present invention create bit masks (filters) by comparing vector elements against register contents passed to the page mover functionality.
Dittrich does not explicitly teach, but Rohana teaches based on a single instruction from the central processing unit at a single cycle.	Col. 5, lines 4- 9 show that each cache command may be sequentially processed by one or more of the command processing stages of the pipeline 100, and individual command processing stages may take one clock cycle each to process a cache command.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage data processing system/method of Dittrich with the cache storage access method/system of Rohana. The rationale for doing so would have been that routing cache data access through error detection/correction circuit is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve reliable .


Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
In page 5-6, applicant argues:
“However, the simple arithmetic or boolean operations of Dittrich does not teach or suggest determining a set of counts of respective values in the set of data and generating a vector representing the set of counts. Accordingly, Dittrich does not teach or suggest a cache controller to utilize the arithmetic component to determine a set of counts of respective values in the set of data and generate a vector representing the set of counts, as set forth in claim 1.”

The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “set of counts of respective values”) is/are interpreted as aggregate result (sum, min, max) which is a vector. 
The claimed “determine a set of counts of respective values in the set of data” and “generate a vector representing the set of counts” is taught by Dittrich which, in [0057] shows that embodiments interpret a page of memory data as a vector of 8, 16, 32 or 64 bit scalars, for 
The examiner notes that amending the claim(s) to clarify or incorporate feature(s) from the specification regarding the limitation "vector representing the set of counts" would help in overcoming the cited prior arts.

Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133